DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

Claims 1-4, 6-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record discloses, alone or in combination, the method, device, non-transitory computer-readable recording medium having recorded thereon a program wherein receiving unique information about APs from the APs; transmitting location information of the electronic device to the APs; identifying whether the APs are registered, based on the received unique information; requesting advertisement information of service providers corresponding to the APs from the APs, based on identification of the APs being registered; receiving the advertisement information of the service providers corresponding to the APs from the APs, based on the transmitted location information corresponding to region information of stores in which the APs are installed; displaying, on a screen of the electronic device, an AP list including the advertisement information of the service providers corresponding to the APs, wherein the advertisement information in the AP list includes identification information of the service providers corresponding to the APs and map information for indicating places in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOE CHACKO/Primary Examiner, Art Unit 2456